Citation Nr: 1107621	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for external hemorrhoids.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 2008.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Columbia, South Carolina Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a May 2008 rating decision, the RO granted service 
connection, effective March 1, 2008, for external hemorrhoids, 
and assigned a 0 percent, noncompensable disability rating.  In 
an April 2009 rating decision, the RO increased the initial 
(effective March 2008) rating to 10 percent.  The Veteran has 
continued her appeal, and is seeking an initial rating higher 
than 10 percent. 


FINDING OF FACT

From March 1, 2008, the Veteran's external hemorrhoids have been 
manifested by redundant tissue and frequent recurrences of pain 
and swelling, without persistent bleeding, secondary anemia, or 
fissures.


CONCLUSION OF LAW

From March 1, 2008, the Veteran's external hemorrhoids have not 
met the criteria for a disability rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO issued the Veteran VCAA notices in November 
2007 and June 2008.  In those notices, the RO advised the Veteran 
what information and evidence was needed to substantiate claims 
for service connection and increased disability ratings.  The RO 
informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The RO also advised the Veteran how VA 
determines effective dates.  The case was last adjudicated in a 
May 2009 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, and VA 
examination reports.  The Veteran initially requested a hearing 
on the appeal, but later withdrew her request for a hearing.

Even if any elements of VCAA notice were issued after the initial 
adjudication of the Veteran's claim, the Veteran was notified and 
aware of the evidence needed to substantiate her claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran actively participated in 
the claims process by submitting written argument and reporting 
for examinations.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
she has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Hemorrhoids

Prior to separation from service, the Veteran submitted a claim 
for service connection and VA disability compensation for several 
disorders, including hemorrhoids.  The RO established service 
connection, effective from the Veteran's separation from service, 
for external hemorrhoids.  The RO initially assigned a 0 percent 
disability rating, and later changed the initial rating to 10 
percent.  The Veteran appealed and has continued her appeal, 
contending that the manifestations and effects of her hemorrhoids 
warrant a rating higher than 10 percent.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the current level of impairment, the disability 
must be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2.  The Court 
has held that, at the time of the assignment of an initial rating 
for a disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this case, the Veteran has appealed the 
rating in effect for the period since the initial grant of 
service connection.  The Board will consider the evidence for the 
entire period since the Veteran's separation from service, and 
will consider whether staged ratings are warranted.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

The VA rating schedule provides for evaluating external or 
internal hemorrhoids as follows:

With persistent bleeding and with secondary 
anemia, or with fissures  ................................................. 20 
percent

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences  ............. 10 percent

Mild or moderate  ........................................ 0 percent

38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran had a VA medical examination in January 2008, prior 
to her separation from service.  She reported that hemorrhoids 
had developed in 1990, and that she underwent a hemorrhoidectomy 
in 1991.  She stated that after the surgery she had recurrence of 
hemorrhoids.  She related that one of the present hemorrhoids 
became inflamed and irritated about once a month.  She indicated 
that the hemorrhoids did not affect her occupation or activities 
of daily living.  The examiner observed evidence of external 
hemorrhoids, with no other evidence of abnormalities in the 
rectal area.

In statements dated in May and June 2008, the Veteran reported 
that her hemorrhoids were not severely inflamed at the time of 
the January 2008 examination, but that the condition at the time 
of the examination was less serious than usual.  She stated that 
an external hemorrhoid frequently and unpredictably becomes 
inflamed, in response to any disturbance to the area.  She 
indicated that such flare-ups occur at least weekly.  She 
reported that when the hemorrhoid is inflamed, it is large and 
extremely painful, and it releases a pus-like discharge with 
blood particles.  She related that with inflammation she uses 
medicated creams and sitz baths to try to reduce the pain and 
swelling, and she has to pack the area with gauze to catch 
drainage.  She asserted that the hemorrhoid symptoms severely 
alter her day to day living.  She reported that her ability to 
concentrate on her work was severely degraded when she could not 
sit or walk in comfort.  She stated that she has to walk slower 
than normal to reduce pressure on the area.  She related that her 
coworkers and customers notice that something is wrong, but that 
she does not want to tell people that she has permanent 
hemorrhoids.  She stated that the symptomatic hemorrhoids were a 
very embarrassing ordeal and affected her physically, mentally, 
and socially.

In a June 2008 letter, the Veteran's daughter wrote that she had 
witnessed her mother's suffering from hemorrhoids for many years.  
The daughter noted that sitting on hard surfaces such as 
bleachers caused the Veteran's hemorrhoid to become irritated and 
more swollen.  The Veteran's fiancé wrote in June 2008 that he 
had witnessed the Veteran's suffering as the swelling and pain of 
her hemorrhoids was aggravated by sexual activity, bowel 
movements, or even prolonged sitting.  He stated that the problem 
had been ongoing and worsening.  

The Veteran had another VA examination in November 2008.  The 
Veteran reported having flare-ups of hemorrhoid symptoms about 
once or twice a month, brought on by activity, sexual 
intercourse, or anything that caused rubbing on the area.  She 
stated that during flare-ups a knot or mass of tissue swells, and 
occasionally drains purulent fluid.  She reported having light 
bleeding, just on tissue paper, about once or twice a month.  She 
indicated that she treats her hemorrhoids with Preparation H and 
sitz baths.  She denied having thrombotic or irreducible 
hemorrhoids or persistent bleeding.

The examiner observed a small amount of redundant tissue 
consistent with residual hemorrhoidal cushion.  The tissue was 
very soft and was not thrombosed.  There was no evidence of 
fissure.  The area did not have specific tenderness that would 
suggest a fissure or abscess.  There was a small, possibly 
punctuate, lesion near the anal verge in the same area as the 
redundant tissue.  The examiner stated that the lesion could be a 
residual from the 1991 surgery, or could report a small opening 
for 


a fistula in ano.  There was no discharge at the time of 
examination.  Rectal examination did not reveal any internal 
tract site or opening.  The examiner commented that the Veteran's 
history could be consistent with some form of fistula in ano, but 
that the Veteran had no evidence of active disease at the time of 
the examination.

In a January 2009 statement, the Veteran reported ongoing 
problems due to her hemorrhoids.  The Veteran has received post-
service medical treatment at a military medical facility.  In 
April 2009, a clinician checked the Veteran's hemorrhoids, and 
observed an abnormal nonthrombosed external hemorrhoid.  The 
clinician stated that there was a small amount of redundant 
tissue, and that it was "always possible that her condition 
could cause fissures."

The Veteran's statements and the medical treatment and 
examination findings provide information about the manifestations 
of the Veteran's hemorrhoids since her separation from service.  
The evidence establishes that she has redundant tissue and 
frequent recurrences.  The evidence indicates that she has 
slight, occasional bleeding, and does not have persistent 
bleeding.  There is no evidence that she has anemia secondary to 
the slight bleeding that occurs.  On examinations, there have 
been no fissures.  A clinician raised a possibility of future 
fissures, but no fissures have been observed to date.  The 
manifestations of the Veteran's hemorrhoids do not meet or 
approximate the criteria for a 20 percent rating under Diagnostic 
Code 7336.  An increase above the existing 10 percent rating 
therefore is not warranted.

The clinician who examined the Veteran in November 2008 indicated 
that a small lesion observed on examination could be consistent 
with a fistula in ano.  The examiner found no internal tract, 
however.  As there has been no clear finding that the Veteran has 
a fistula in ano, there is not a basis to evaluate the Veteran's 
anal condition based on a fistula in ano under 38 C.F.R. § 4.114, 
Diagnostic Codes 7335 and 7332 (2010).

The manifestations and effects of the Veteran's hemorrhoids do 
not necessitate a referral to designated VA officials for 
consideration of an extraschedular rating, 


in accordance with 38 C.F.R. § 3.321(b)(1) (2010).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In considering 
whether extraschedular consideration is needed, the RO or Board 
must, as a first step, compare the level of severity and 
symptomatology of the claimant's service-connected disability 
with the criteria listed in the rating schedule for that 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule.  The 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  In the second step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as marked interference with employment and frequent periods 
of hospitalization.  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture, and the disability picture 
includes factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service for completion of the 
third step, a determination as to whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

Here, as discussed above, the rating criteria for hemorrhoids 
reasonably describe the disability level and symptomatology of 
the Veteran's hemorrhoids.  The Veteran and persons who know her 
have described how frequent flare-ups of hemorrhoidal pain and 
swelling cause her some difficulty with daily activities, 
including work.  The difficulty the Veteran experiences is 
reasonably contemplated, however, by the existing 10 percent 
rating.  The Veteran's does not assert and has not shown that her 
hemorrhoid flare-ups affect her at work to the extent that they 
markedly interfere with her employment.  She has not had frequent 
periods of hospitalization to address her hemorrhoids.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

From March 1, 2008, entitlement to a disability rating higher 
than 10 percent for external hemorrhoids is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


